Exhibit 10.20

 

LOGO [g60464img_002.jpg]

 

LOGO [g60464img_003.jpg]

 

Itron, Inc.

 

Amended by the

Compensation Committee of

the Board of Directors on

February 16, 2005 and again

on August 1, 2005

 

This document constitutes part of a prospectus for securities that have been
registered under the Securities Exchange Act of 1933, as amended, and
supplements a Plan Summary dated May 28, 2004 for the Itron, Inc. Amended and
Restated 2000 Stock Incentive Plan.



--------------------------------------------------------------------------------

Purpose

 

Long-term incentives serve to align, motivate and reward executives for their
contributions to the long-term financial success and growth of the Company. The
objectives for the Long-Term Performance Plan (or LTPP) are to:

 

•   Provide a greater long-term orientation and competitiveness to total
compensation for Itron executives, by establishing a performance-based
component, paid out in Itron restricted stock, in addition to or as a
replacement for the existing stock option plan;

 

•   Align individual executive rewards with shareholder value over a long-term
period, based on the achievement of predetermined annual objectives whose
achievement will be rewarded with Itron restricted stock to be vested after a
three-year waiting period; and

 

•   Enable Itron to meet competitive total compensation needs in attracting and
retaining critical executive talent.

 

Overview

 

The Long-Term Performance Plan is a performance unit plan, with awards that are
contingent on the attainment of annual performance goals. The length of each
performance period will be one year, unless the Compensation Committee of the
Board of Directors provides otherwise. At the beginning of the performance
period, goals are established which are designed to measure the degree of
business success over the timeframe. The Compensation Committee reviews and
approves goals that are recommended by management. At the end of the period,
performance against the goals is assessed and payouts are determined.

 

Business results for Itron will be measured over the performance period. Payout
will be in restricted Itron shares with a vesting period of three years, which
will both serve as an executive retention tool and tie executive performance to
shareholder value.

 

Eligibility

 

Eligibility for the plan will include senior management and key executives who
impact organization-wide results. Actual participation will be based on
recommendation by the Chief Executive Officer and approval by the Compensation
Committee. Current plan participants are recapped in the attached appendix.
Other executives may be eligible for future awards, upon recommendation of the
Chief Executive Officer and approval by the Compensation Committee.

 

Participation in the Long-Term Performance Plan for a given period will not be
construed to confer a right to participate in the plan in any subsequent period,
or the right to continue in the Company’s employment.

 

Award Opportunities

 

Award opportunities will be established for each executive at the beginning of
the performance period. Awards will be calculated as a percentage of base salary
that is in existence on the last day of the performance period and expressed as
a dollar amount. Award opportunities will increase or decrease as performances
goes beyond or falls short of the performance objectives for that performance
period.

 

In addition, threshold and maximum award levels will be established as a percent
of the LTPP Target.



--------------------------------------------------------------------------------

Annually, Itron establishes a Target Annual Plan (TAP) for the coming year.
Goals, financial and otherwise, as established in the TAP do not necessarily
reflect the same goals that will be used for the LTPP.

 

Performance Measurement

 

At the beginning of each performance period, the Chief Executive Officer will
recommend and communicate the specific range of performance objectives for the
Company to the Compensation Committee. The goals and the key performance factors
will be reviewed and approved by the Compensation Committee.

 

Performance Measures

 

Performance objectives will be set on the basis of corporate plans for the
following performance period, condition of the utility industry and competitive
performance in the market place. In the process of determining appropriate LTPP
goals, consideration will be given to proposed acquisitions, financing and other
major issues that could have material impact on the financial performance of the
Company. Typical performance measures may include but are not limited to:
Revenue Growth, Earnings Growth, Cash Flow, Return on Capital Employed, Net
Operating Profit after Tax, Normalized Earnings per Share or a combination of
measures.

 

Performance Weighting

 

Corporate performance will determine 100% of the award for all plan
participants. Performance for other organization levels, i.e. business unit,
product group, etc., may be included in future performance periods.

 

Performance/Payout Relationship

 

A range of performance levels — including threshold, LTPP Target, and maximum —
and associated payouts will be established at the beginning of the performance
period. As well, in any performance period performance hurdles could be
established. At the end of each performance period, Itron’s actual performance
against the goals established for that performance period will be assessed and
the resulting payouts determined.

 

Performance and payout opportunity will be expressed as a percentage of the LTPP
Target Award. For example, achieving 100% of the performance goals would result
in participants receiving 100% of the LTPP Target Award.

 

Payouts will be linearly interpolated for performance achievement between the
indicated levels. The Compensation Committee may use discretion to set threshold
levels and determine final award payouts.

 

Pro forma Results

 

In calculating performance attainment, pro forma results will generally be used.
Pro forma results, as defined, will be GAAP numbers adjusted for IPR&D,
amortization of intangibles, restructuring charges and other extraordinary
events subject to approval by the Compensation Committee of the Board.
Adjustments to GAAP for the purpose of pro forma results will be discussed with
the Compensation Committee at the time of the event and confirmed by the
Compensation Committee at its next scheduled meeting.



--------------------------------------------------------------------------------

Payouts

 

Payouts will be announced as soon after the end of the performance period as
practical, and be in the form of restricted stock with a three-year cliff
vesting period. The number of shares of restricted stock to be paid out to
participants will be determined by dividing the dollar amount of the award
payout by the fair market value of Itron common stock on the date the
Compensation Committee approves the payout.

 

The dollar amount of the award payout will be a percentage of the eligible
employee’s base pay as shown below in one of three tiers. Base pay will be the
employee’s annual salary as of the last day of the performance period. The tier
structure can be changed at the recommendation of the Chief Executive Officer
and the approval of the Compensation Committee of the Board of Directors.

 

Tier

--------------------------------------------------------------------------------

  

Position

--------------------------------------------------------------------------------

   % of Base
Salary


--------------------------------------------------------------------------------

 

Tier I

   Chairman & Chief Executive Officer    75 %      President & Chief Operating
Officer    75 %

Tier II

   Sr. Vice President and Chief Financial Officer    50 %      Sr. Vice
President and General Counsel    50 %      Sr. Vice President Hardware    50 %  
   Sr. Vice President Software    50 %      Vice President Competitive Resources
   50 %      Vice President Investor Relations    50 %      Vice President
International    50 %      Vice President Marketing    50 %      Vice President
Itron Electric Metering    50 %

Tier III

   Others as Defined    25 %

 

 

 



--------------------------------------------------------------------------------

Deferral Option

 

In order to provide executives flexibility to meet individual financial needs
and Itron’s executive stock ownership guidelines, participants will have the
option to defer all or a portion of the award on a nonqualified basis in
accordance with the applicable plan and procedures.

 

New Participants

 

An employee hired into an eligible position during a performance period may
begin participation in the subsequent performance period or, at the
recommendation of the Chief Executive Officer and approval by the Compensation
Committee, in the ongoing performance period. New participants permitted to join
an ongoing performance period will be eligible to receive a prorate payout based
on the number of full months worked during the performance period. New
participants in the plan will be nominated by the Chief Executive Officer and
approved by the Compensation Committee.

 

Changes in Employment

 

Participants who terminate employment during a performance period for any reason
including termination for Cause (as defined in the Company’s Amended and
Restated 2000 Stock Incentive Plan), voluntary termination, discharge by the
Company, death, disability, or retirement will forfeit their award payment for
that performance period.

 

For participants who terminate employment for any reason other than termination
for Cause, including voluntary termination, discharge by the Company, death,
disability, or retirement during the vesting period for restricted stock issued
in connection with a prior performance period, the restricted stock will vest on
a prorata basis depending on the number of completed months in the vesting
period (one month being 1/36th and 36 months being full payout). Employees who
are dismissed for Cause will forfeit their award payment(s).

 

Change-of-Control

 

All outstanding awards will be accelerated and paid out at maximum levels
immediately prior to a change-of-control of the Company and payout will be in
the form of fully vested shares of Itron common stock. In addition, any
outstanding unvested restricted stock issued in connection with a prior
performance period will accelerate in full immediately prior to a
change-of-control of the Company. “Change-of-control” will be consistent with
the language in the Company’s standard change of control agreements in effect at
the time.

 

Tax Consequences

 

Participants will not be deemed to receive income at the time an award is
granted. Likewise, participants will not be deemed to receive income at the time
an award is paid in shares of restricted stock. However, participants will
generally recognize taxable ordinary income when the restricted stock ceases to
be subject to restrictions in an amount equal to the excess of the fair market
value of the shares at such time over the amount, if any, paid for the shares.
Within 30 days after a participant receives the restricted stock, the
participant may elect (83(b) Election) under Section 83(b) of the Internal
Revenue Code of 1986 (Code) to recognize taxable ordinary income in an amount
equal to the excess of the fair market value of the restricted stock at the time
of receipt over the amount, if any, paid for the shares. If a participant makes
an 83(b) Election, when the restrictions on the restricted stock lapse, the
participant will not have to recognize any additional income at that time.
However, if a participant has to forfeit the restricted stock to Itron (e.g.,
upon termination prior to expiration of the restriction period), the participant
may not deduct the income recognized at the time of receipt of the restricted
stock, and the participant will have a capital loss equal to the amount, if any,
paid for the shares.



--------------------------------------------------------------------------------

The Company will be entitled to a deduction at the same time and in the same
amount as a participant recognizes ordinary income, subject to certain
limitations on deductions for compensation under Section 162(m) of the Code.

 

This is only a brief summary of the U.S. federal income tax laws and regulations
that apply to an award under the plan. Participants should not rely on this
summary for a complete statement of such laws and regulations. The tax laws and
regulations are complex and are subject to legislative changes. In addition,
circumstances peculiar to certain individuals may change the usual income tax
results. FOR THESE REASONS, PARTICIPANTS SHOULD CONSULT A TAX ADVISOR TO
DETERMINE THE INCOME TAX CONSEQUENCES OF AN AWARD UNDER THE PLAN.

 

Governance

 

Senior management and the Compensation Committee will be responsible for the
administration and governance of the plan. The decisions of the Committee shall
be conclusive and binding on all participants.

 

Amendment, Modification, or Termination of the Plan

 

Itron, by action of its Board of Directors and/or Compensation Committee,
reserves the right to amend, modify, or terminate the plan at any time.

 

Rest of page intentionally left blank